Citation Nr: 0617167	
Decision Date: 06/13/06    Archive Date: 06/26/06

DOCKET NO.  03-18 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES


1.  Entitlement to an increased rating for bilateral 
varicocele currently evaluated as 40 percent disabling.  

2.  Entitlement to an effective date earlier than September 
18, 2001 for a rating in excess of 10 percent for bilateral 
varicocele.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1965 to 
November 1967.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from August 2002 and November 2002 rating decisions by 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  The veteran's service-connected bilateral varicocele is 
characterized by wearing absorbent materials which must be 
changed 2 to 4 times per day.  

2.  The RO assigned an effective date of September 18, 2001 
for a 40 percent rating for bilateral varicocele.  

3.  There is a claim received at the RO in January 22, 1998 
indicating that the veteran wanted an increased rating for 
his varicocele disorder.  

4.  It is factually ascertainable that by January 22, 1998, 
the veteran's bilateral varicocele was 20 percent disabling.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for the 
veteran's service-connected bilateral varicocele have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.115b, Diagnostic Code 7529 (2005).  


2.  The criteria for an effective date of January 22, 1998 
for the grant of a 20 percent rating (and no higher) for 
bilateral varicocele have been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issues on appeal.  
The discussions in the February 2005 VCAA letter have 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought.  
Moreover, in the February 2005 VCAA letter, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

The Board also notes that the February 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided VCAA notice to the veteran which was after the 
rating decisions on appeal.  However, the Board finds that 
any defect with respect to the VCAA notice requirement was 
harmless error for the reasons specified below.

In the February 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claims, the evidence needed to substantiate such claims, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  Neither the appellant nor his representative has 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claims that has not been 
obtained.

Under these circumstances, the Board finds that adjudication 
of the claims under consideration, at this juncture, without 
directing or accomplishing any additional notification and 
or development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an earlier effective date.  While 
the letter did inform the veteran that for the increased 
rating claim the evidence needed to show that his service-
connected disorder increased in severity, the letter did not 
provide notice of the applicable rating criteria.  
Nevertheless, the Board finds this to be a harmless error as 
notice of the pertinent criteria was provided in the April 
2003 statement of the case.

Analysis

Increased Rating

The present appeal involves the veteran's claim that the 
severity of his service-connected bilateral varicocele 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  When 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral varicocele has been 
rated by analogy under Diagnostic Code 7529 based on voiding 
dysfunction.  Previously his service-connected left 
varicocele was rated by analogy under Diagnostic Code 7120.  
Diagnostic Code 7529 rates by analogy to voiding or renal 
dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, 
Diagnostic Code 7529.  

Voiding dysfunction:

Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence: 

60 % Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 times 
per day;

40 % Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day;

20 % Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day.  38 C.F.R.§ 4.115a.

38 C.F.R. § 4.104, Diagnostic Code 7120 provides a 40 percent 
evaluation for varicose veins that are manifested by 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration.

A 60 percent evaluation is warranted for varicose veins 
involving symptoms of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.

A 100 percent evaluation is assigned for varicose veins when 
there is evidence of massive board-like edema with constant 
pain at rest.  

A note following the diagnostic code directs that the 
evaluations are for involvement of a single extremity.  Where 
more than one extremity is involved, each extremity is to be 
evaluated separately and combined under 38 C.F.R. § 4.25 
using the bilateral factor under 38 C.F.R. § 4.26, if 
applicable. 

A December 1967 rating decision granted the veteran service 
connection for left varicocele and a March 1969 rating 
decision assigned him a 10 percent rating.  

A May 2001 letter from a private doctor indicated that the 
veteran had bilateral testicular varicose veins which caused 
him pain.  He had urinary incontinence and had to change his 
absorbent undergarments 2 to 4 times per day.  

A September 2001 VA examination in presenting the veteran's 
medical history as apparently reported by the veteran, noted 
that the veteran had leakage of urine and dribbling, which 
began in 1995.  He wore Depends since 1997.  The veteran 
began to develop bleeding varicosities on the outside of the 
scrotum, which caused enough bleeding for him to wear a pad 
and change it during the course of the day.  The varicosities 
continued to progress not only in the left testicle but also 
in the right.  The external bleeding from the varicosities on 
the external area of the scrotum was progressive and was 
severe enough to cause him to wear a pad, which was changed 
twice a day.  Physical examination revealed that varicosities 
were obvious inside the scrotum and on the spermatic code.  
He also had obvious multiple varicosities on the outside of 
the scrotum, some of which were bleeding at the time of the 
examination.  The examiner opined that the veteran's 
incontinence and leakage increased due to the slight 
enlargement of the prostate.  It was felt that the bleeding 
from the scrotum from the varicosities on the outside of the 
scrotum, which caused enough bleeding to wear a pad, was also 
service connected.  Based on the September 18, 2001 VA 
examination, the August 2002 rating decision expanded and 
recharacterized the issue as bilateral varicocele and 
assigned a 40 percent rating effective September 18, 2001.  

The evidence has demonstrated that the veteran is not 
entitled to a higher rating than 40 percent under Diagnostic 
Code 7529 as the record has not established that the veteran 
had to change absorbent material more than 4 times per day.  
While the veteran in November 2001 claimed that he had to 
change his pad 4 to 5 times per day, this is inconsistent 
with his other statements where he indicated that he had to 
change the pad 2 to 4 times per day.  He apparently reported 
to the examiner during the September 2001 VA examination that 
he had to do 2 changes per day.  

The Board notes that the medical evidence does not address 
the criteria outlined in Diagnostic Code 7120, including 
edema, eczema or ulcerations, and thus the disorder cannot be 
rated under this code.  Moreover, Diagnostic Code 7529 is the 
more appropriate code under which to rate the veteran's 
bilateral varicocele.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).
 
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.



Earlier Effective Date

VA law and regulation provide that unless otherwise provided, 
the effective date of an award of increased evaluation shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  The Board 
notes that the effective date of an award of increased 
compensation may, however, be established at the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, if the application for 
an increased evaluation is received within one year from that 
date.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2)

The Court has indicated that it is axiomatic that the fact 
that must be found in order for entitlement to an increase in 
disability compensation to arise, in other words, that the 
service-connected disability must have increased in severity 
to a degree warranting an increase in compensation.  See 
Hazan v. Gober, 10 Vet. App. 511, 519 (1992).  

Also, with regard to the terms "application" or "claim," the 
Board notes that once a formal claim for compensation has 
been allowed, receipt of a VA hospitalization report, a 
record of VA treatment or hospitalization will be accepted as 
an informal claim for increased benefits, and the date of 
such record will be accepted as the date of receipt of a 
claim.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 
3.155(a).

38 C.F.R. § 3.155(c) provides that when a claim has been 
filed which meets the requirements of 38 C.F.R. § 3.151 or 38 
C.F.R. § 3.152, an informal request for increase or reopening 
will be accepted as a claim.  38 C.F.R. § 3.157 provides that 
once a formal claim for compensation has been allowed, the 
date of outpatient or hospital examination will be accepted 
as a claim when such reports relate to examination or 
treatment for which service connection has previously been 
established or when a claim specifying the benefit sought is 
received within one year.

The veteran has claimed that he is entitled to an earlier 
effective date of January 22, 1998 for bilateral varicocele 
with a rating that approximates a severe disorder under the 
older version of Diagnostic Code 7120.  Effective January 12, 
1998, the rating criteria for varicose veins changed.  Thus 
the older Diagnostic Code 7120 is not applicable.  For 
reasons explained earlier, the medical evidence does not 
allow for evaluations under the current Diagnostic Code 7120.  

A formal claim was received from the veteran for bilateral 
varicocele on January 22, 1998.  He indicated that he had 
voiding problems 2 to 4 times per day.  A January 22, 1998 VA 
examination provided a diagnosis of varicocele bilaterally.  
A May 1998 letter from a private doctor indicated that the 
veteran had severe bilateral testicle varicose veins, 
contributing to his urinary incontinence which required the 
daily use of absorbent materials.  An April 2000 VA 
examination showed that the veteran did not have right 
varicocele and no voiding requiring a pad for the past 5 
months.  The totality of the evidence suggested that while 
there were some improvements, the veteran's disorder from 
January 22, 1998 required wearing absorbent materials and 
thus more nearly approximated a 20 percent rating under 
Diagnostic Code 7529.  Therefore, in giving the veteran the 
benefit of the doubt, the Board finds that the evidence is in 
relative equipoise with regard to the claim.  Hence, an 
earlier effective date of January 22, 1998 is warranted for 
the award of the veteran's 20 percent evaluation of bilateral 
varicocele.  The evidence does not demonstrate the presence 
of symptomatology warranting the assignment of a rating in 
excess of 20 percent prior to the VA examination of September 
2001.  




ORDER

The veteran is not entitled to a rating in excess of 40 
percent for the service-connected bilateral varicocele.  To 
this extent the appeal is denied.

An effective date of January 22, 1998 (but not earlier) for 
the award of a 20 percent evaluation for bilateral varicocele 
is allowed.  To this extent the appeal is granted.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


